UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-6849


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

            v.

CARLOS GERMAN LEMA NOGALES, a/k/a Carlos Felix Torres De La Villa,
a/k/a Carlos German Lema-Nogales, a/k/a German Lema, a/k/a Mark Ruiz Alvarez,
a/k/a Oberto Rubi, a/k/a Charlie,

                   Defendant - Appellant.


                                     No. 18-6852


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

            v.

CARLOS GERMAN LEMA NOGALES, a/k/a Carlos Felix Torres De La Villa,
a/k/a Carlos German Lema-Nogales, a/k/a German Lema, a/k/a Mark Ruiz Alvarez,
a/k/a Oberto Rubi, a/k/a Charlie,

                   Defendant - Appellant.


Appeals from the United States District Court for the District of South Carolina, at
Greenville. J. Michelle Childs, District Judge. (6:12-cr-00328-JMC-2; 6:15-cv-03044-
JMC)
Submitted: December 31, 2018                                      Decided: January 9, 2019


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carlos German Lema Nogales, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Carlos German Lema Nogales seeks to appeal the district court’s order denying

relief on his 28 U.S.C. § 2255 (2012) motion and denying his motion to reconsider the

court’s denial of his motion for discovery and expansion of the record. The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(B) (2012). * A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Nogales has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We deny leave to proceed in forma pauperis and deny as moot

Nogales’ motion for transcripts at the Government’s expense. We dispense with oral

       *
        Because it was filed more than 28 days after the entry of the district court’s
order, we construe Nogales’ motion to reconsider as filed pursuant to Fed. R. Civ. P.
60(b). A certificate of appealability is required for the order to be appealable. See Reid
v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004), abrogated in part by United States v.
McRae, 793 F.3d 392, 400 & n.7 (4th Cir. 2015).


                                             3
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            4